Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Jaguar Mining Reports Q4 and FY 2009 Earnings FY 2009 Adjusted Net Income of $0.37/share and Adjusted Operating Cash Flow of $41.1 Million JAG - TSX/NYSE CONCORD, NH, March 22 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE) reports its financial and operational results for the period ended December 31, 2009. All figures are in U.S. dollars unless otherwise indicated. FY 2009 Highlights << - Net loss of $8.0 million or ($0.10) per basic share and fully diluted share for the year ended December 31, 2009 compared to a net loss of $4.3 million or ($0.07) per basic and fully diluted share for the same period in 2008. Adjusted net income for FY 2009, excluding special non-operating and non-recurring charges totaled $28.0 million or $0.37 per share (See Non-GAAP Performance Measures). - FY 2009 gold sales rose to 143,698 ounces at an average price of $979 per ounce yielding revenue of $140.7 million compared to gold sales of 108,944 ounces at an average price of $860 per ounce and revenue of $93.7 million for the same period in 2008. - FY 2009 gold production totaled 155,102 ounces of gold at an average cash operating cost of $468 per ounce compared to 115,348 ounces at an average cash operating cost of $429 per ounce during FY 2008 (see Non-GAAP Performance Measures). - Gross profit for FY 2009 increased to $42.6 million from $27.4 million in FY 2008. - Cash provided by operating activities during FY 2009 totaled $32.5 million compared to ($1.4) million during FY 2008. Adjusted cash flow from operating activities for FY 2009 totaled $41.1 million, excluding special non-operating and certain non-recurring cash charges that do not reflect on-going costs in Jaguar's operations or administrative costs. - Invested $85.5 million in growth projects during FY 2009, down slightly from the $89.3 million invested in FY 2008. - Exceeded underground development targets and achieved 14.9 km for FY 2009 and since the inception of the Company to over 45 km. - On-schedule and on-budget for the construction of the Caete plant and mines, the Company's third major project. The Company expects to commission during Q2 2010. Q4 2009 Highlights - A Q4 2009 net loss of $29.4 million or ($0.36) per basic and fully diluted share compared to a net loss of $3.4 million or ($0.05) per basic and fully diluted share in Q4 2008. The Company recognized special and non-recurring charges of $30.5 million in Q4 2009, including: (a) $16.9 million for charges related to the repurchase or redemption of all Cdn.$86.25 million of the Company's then outstanding 10.5% secured notes that were issued pursuant to an indenture in March 2007, which notes were repurchased or redeemed early in November 2009; (b) $3.5 million to write-down the asset value of the Sabara operation, a non-core facility which has remained idle since August 2009; (c) $0.8 million of charges related to strategic asset reviews during the year, which management believed did not merit further analysis or an investment; (d) stock compensation expense of $7.0 million, the largest portion of which was related to the strengthening of the Company's stock value as well as charges associated with changes imposed by Jaguar's Board related to vesting schedules for previous awards; (e) additional depletion related to unconverted resources of $1.0 million and (f) other charges of $1.3 million (See Non-GAAP Performance Measures). Excluding these special and non-recurring charges, Jaguar posted an adjusted Q4 2009 net income of $1.1 million or $0.01 per share. - Q4 2009 gold sales rose to 35,944 ounces at an average price of $1,099 per ounce yielding revenue of $39.5 million compared to Q4 2008 gold sales of 35,138 ounces at an average price of $793 per ounce and revenue of $27.9 million. This represents a 42% increase in gold sales revenue. - Q4 2009 gold production totaled 39,891 ounces at an average cash operating cost of $539 per ounce compared to 37,916 ounces at an average cash operating cost of $396 per ounce during the same period last year, a production increase of 5% (see Non-GAAP Performance Measures). - Q4 2009 gross profit increased to $10.4 million from $7.1 million in Q4 2008, a gross profit increase of 46%. - Q4 2009 cash generated by operating activities totaled $1.2 million compared to ($5.5) million in Q4 2008. Excluding the cash portion of the special non-operating and non-recurring charges noted above, which totaled approximately $8.3 million, adjusted operating cash flow totaled $9.5 million in Q4 2009. - Jaguar invested $32.6 million in growth projects in Q4 2009, up 134% from the $13.9 million invested in Q4 2008. - In early-Q4 2009, the Company completed the construction of the Phase I expansion at Turmalina to boost annual gold production capacity at Turmalina from 80,000 ounces per year to 100,000 ounces per year and the mill operated at design levels during the quarter. - Repurchased all outstanding Cdn.$86.25 million principal amount of the Company's 10.5% Secured Notes due March 23, 2012. - Jaguar acquired Mineraco Chega Tudo Ltda. ("MCT") from Companhia Nacional de Mineraco ("CNM"), an indirect, wholly-owned subsidiary of Kinross Gold Corporation ("Kinross") in Q4 2009 for $42.5 million, which includes $3.5 million adjustment to reflect the fair value for accounting purposes on the closing date. Jaguar issued 3,377,354 common shares to satisfy the purchase price of $39 million. MCT holds the minerals licenses for the Gurupi Project, which the Company is moving forward to develop. >> Subsequent to the closing of the MCT transaction, the Company filed a technical resource statement on SEDAR compliant with National Instrument ("NI") 43-101 for the Gurupi Project, which contains measured and indicated resources of approximately 2.52 million ounces of gold and additional inferred resources of 0.62 million ounces. A feasibility study for the Gurupi Project was initiated by the Company prior to the closing with Kinross and is scheduled to be completed in early-April 2010. << - As of December 31, 2009 the Company held cash, cash equivalents and short-term investments of approximately $121.3 million. >> Commenting on the 2009 accomplishments, Daniel R. Titcomb, Jaguar's President and CEO stated, "As we began 2009, given the state of credit, financial and commodity markets, we made some tough decisions. We had placed our Caete Project on-hold, slashed operating and exploration budgets and trimmed staff to preserve capital. Fortunately, capital markets improved and we were able to raise the funds to re-take the Caete Project at a critical time and place Jaguar's production plans back on-track. As the year progressed, our operations continued to perform well and a buoyant gold market allowed us to streamline our capital structure with the elimination of the 10.5% secured notes through funds raised in a convertible offering. The elimination of those secured notes allowed us to regain valuable collateral which we intend to put to work to further grow our asset base." Mr. Titcomb added, "During the fourth quarter, our production assets performed as expected, even though sequencing at the mines changed temporarily. The result was lower grade ore was used to feed the mill. Within the next 30 to 45 days, we expect to commission our third major operation at Caete. Completion of this new project achieves an important step in our plan to reach the mid-tier status within the next 18 months." << Summary of Key Operating Results The following is a summary of key operating results. Three Months Ended Year Ended December 31 December 31 2009 2008 2009 2008 (unaudited) ($ in 000s, except per share amounts) Gold sales $ 39,497 $ 27,874 $ 140,734 $ 93,657 Ounces sold 35,944 35,138 143,698 108,944 Average sales price $/ounce 1,099 793 979 860 Gross profit 10,363 7,103 42,583 27,354 Net loss (29,381) (3,443) (7,992) (4,256) Basic loss per share (0.36) (0.05) (0.10) (0.07) Diluted loss per share (0.36) (0.05) (0.10) (0.07) Weighted avg. No. of shares outstanding - basic 80,738,919 63,982,281 76,410,916 62,908,676 Weighted avg. No. of shares outstanding - diluted 80,738,919 63,982,281 76,410,916 62,908,676 >> Additional details are available in the Company's filings on SEDAR and EDGAR, including Management's Discussion and Analysis of Financial Condition and Results of Operations and Interim Consolidated Financial Statements for the period ended December 31, 2009. Non-GAAP Performance Measures The Company has included the non-GAAP performance measures discussed below in this press release. These non-GAAP performance measures do not have any standardized meaning prescribed by Canadian GAAP ("GAAP") and, therefore, may not be comparable to similar measures presented by other companies. The Company believes that, in addition to conventional measures prepared in accordance with GAAP, these non-GAAP measures provide investors with additional information that will better enable them to evaluate the Company's performance. Accordingly, these Non-GAAP measures are intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared with GAAP. The Company has included cash operating cost per tonne processed, cash operating cost per ounce processed and cash operating margin per ounce because it believes these figures are a useful indicator of a mine's performance as they provide: (i) a measure of the mine's cash margin per ounce, by comparison of the cash operating costs per ounce to the price of gold; (ii) the trend in costs as the mine matures; and, (iii) an internal benchmark of performance to allow for comparison against other mines. Additionally, the Company has provided Adjusted Net Income and Adjusted Cash Flow information which reflect the elimination of special non-operating and certain non-recurring charges that do not reflect on-going costs in Jaguar's operations or administrative costs. The definitions for these performance measures and reconciliation of the non-GAAP measures to reported GAAP measures are set out in the following tables. << Adjusted Net Income ($000s) Three Months Year Ended Ended December December 31, 2009 31, 2009 Net (loss) as reported $ (29,381) $ (7,992) Adjustments: Note payable redemption 16,902 16,902 Stock based compensation(1) 6,981 11,080 Write-down of Sabara operation 3,522 3,522 Strategic asset review 838 838 Additional depletion related to unconverted resources 963 1,858 Other 1,293 1,763 Adjusted net income $ 1,118 $ 27,971 (1) Stock based compensation excludes $57 and $164 from options for the three months and year ended. Adjusted Cash provided by operating activities ($000s) Three Months Year Ended Ended December December 31, 2009 31, 2009 Cash provided by operating activities as reported $ 1,189 $ 31,923 Adjustments: Note payable redemption 4,082 4,082 Stock based compensation 3,283 3,283 Additional depletion related to unconverted resources 963 1,858 Adjusted cash provided by operating activities $ 9,517 $ 41,146 Cash Operating Margin per oz of gold Three Months Year Ended Ended December December 31, 2009 31, 2009 Average sales price per oz of gold $ 1,099 $ 979 less Cost per oz of gold produced 539 468 equals Cash operating margin per oz of gold $ 560 $ 511 Summary of Cash Operating Cost per Three Months Year tonne processed Ended Ended December December 31, 2009 31, 2009 Production costs per statement of operations(1) $19,306,000 $70,117,000 Change in inventory(2) 2,548,000 2,396,000 Operational cost of gold produced(3) 21,854,000 72,513,000 divided by Tonnes processed 357,000 1,403,000 equals Cost per tonne processed $ 61.20 $ 51.70 Turmalina Cash Operating Cost per Three Months Year tonne processed Ended Ended December December 31, 2009 31, 2009 Production costs $ 9,291,000 $33,029,000 Change in inventory(2) 1,970,000 2,016,000 Operational cost of gold produced(3) 11,261,000 35,045,000 divided by Tonnes processed 179,000 588,000 equals Cost per tonne processed $ 63.00 $ 59.60 Paciencia Cash Operating Cost per Three Months Year tonne processed Ended Ended December December 31, 2009 31, 2009 Production costs $10,015,000 $33,667,000 Change in inventory(2) 578,000 (612,000) Operational cost of gold produced(3) 10,593,000 33,055,000 divided by Tonnes processed 178,000 646,000 equals Cost per tonne processed $ 59.30 $ 51.20 Sabara Cash Operating Cost per Three Months Year tonne processed Ended Ended December December 31, 2009 31, 2009 Production cost $ - $ 3,421,000 Change in inventory(2) - 992,000 Operational cost of gold produced(3) - 4,413,000 divided by Tonnes processed - 169,000 equals Cost per tonne processed $ - $ 26.10 Summary of Cash Operating Cost per oz of Three Months Year gold produced Ended Ended December December 31, 2009 31, 2009 Production costs per statement of operations(1) $19,306,000 $70,117,000 Change in inventory(2) 2,195,000 2,471,000 Operational cost of gold produced(3) 21,501,000 72,588,000 divided by Gold produced (oz) 39,890 155,102 equals Cost per oz of gold produced $ 539 $ 468 Turmalina Plant Cash Operating Cost per Three Months Year oz produced Ended Ended December December 31, 2009 31, 2009 Production costs $ 9,291,000 $33,029,000 Change in inventory(2) 1,798,000 1,767,000 Operational cost of gold produced(3) 11,089,000 34,796,000 divided by Gold produced (oz) 21,184 82,070 equals Cost per oz of gold produced $ 523 $ 424 Paciencia Plant Cash Operating Cost per Three Months Year oz produced Ended Ended December December 31, 2009 31, 2009 Production costs $10,015,000 $33,667,000 Change in inventory(2) 397,000 (200,000) Operational cost of gold produced(3) 10,412,000 33,467,000 divided by Gold produced (oz) 18,707 66,671 equals Cost per oz of gold produced $ 556 $ 502 Sabara Cash Operating Cost per Three Months Year oz produced Ended Ended December December 31, 2009 31, 2009 Production costs $ - $ 3,421,000 Change in inventory(2) - 904,000 Operational cost of gold produced(3) - 4,325,000 divided by Gold produced (oz) - 6,360 equals Cost per oz of gold produced $ - $ 680 (1) Production costs do not include cost of goods sold adjustment of approximately $1.5 million for the three months ended December 31, 2009 and $4.2 million for the twelve months ended December 31, 2009. (2) Under the Company's revenue recognition policy, revenue is recognized when legal title passes. Since total cash operating costs are calculated on a production basis, this change reflects the portion of gold production for which revenue has not been recognized in the period. (3) The basis for calculating cost per ounce produced includes the change to gold in process inventory, whereas the cost per tonne processed does not. The following tables are included in Jaguar's audited financial statements as filed on SEDAR and EDGAR. Readers should refer to those filings for the associated footnotes which are an integral part of the tables. JAGUAR MINING INC. Consolidated Balance Sheet (Expressed in thousands of U.S. dollars) December 31, December 31, 2009 2008 Assets Current assets: Cash and cash equivalents $ 121,256 $ 20,560 Inventory 36,986 19,946 Prepaid expenses and sundry assets 19,050 5,351 Unrealized foreign exchange gains 1,280 - 178,572 45,857 Prepaid expenses and sundry assets 35,837 26,164 Net smelter royalty 1,006 1,006 Restricted cash 108 3,106 Property, plant and equipment 205,329 148,422 Mineral exploration projects 129,743 79,279 $ 550,595 $ 303,834 Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ 22,892 $ 13,416 Notes payable 5,366 4,319 Income taxes payable 15,641 8,626 Asset retirement obligations 510 1,337 Unrealized foreign exchange losses - 2,421 44,409 30,119 Deferred compensation liability 8,616 434 Notes payable 126,784 69,729 Future income taxes 11,821 - Asset retirement obligations 12,331 6,828 Other liabilities 738 - Total liabilities 204,699 107,110 Shareholders' equity Common shares 365,667 245,067 Stock options 14,762 19,059 Contributed surplus 42,028 1,167 Deficit (76,561) (68,569) 345,896 196,724 Commitments $ 550,595 $ 303,834 JAGUAR MINING INC. Consolidated Statements of Operations and Comprehensive Loss (Expressed in thousands of U.S. dollars, except per share amounts) Year Ended Year Ended Year Ended December 31, December 31, December 31, 2009 2008 2007 Gold sales $ 140,734 $ 93,657 $ 47,834 Production costs (74,287) (53,610) (28,313) Stock-based compensation (600) (24) - Depletion and amortization (23,264) (12,669) (5,232) Gross profit 42,583 27,354 14,289 Operating expenses: Exploration 3,079 3,536 2,365 Stock-based compensation 10,644 1,238 10,750 Administration 16,411 12,571 9,617 Management fees 1,604 854 747 Amortization 452 264 - Accretion expense 786 490 138 Other 2,440 379 2,782 Total operating expenses 35,416 19,332 26,399 Income (loss) before the following 7,167 8,022 (12,110) Loss on forward derivatives - 318 9,908 Loss (gain) on forward foreign exchange derivatives (2,642) 2,623 (3,690) Foreign exchange gain (17,307) (2,477) (2,280) Amortization of deferred financing expense - - - Interest expense 28,847 11,584 11,170 Interest income (4,203) (3,850) (4,601) Gain on disposition of property (2,043) (452) (381) Write down on Sabara property 3,522 - - Other non-operating expenses 145 - 230 Total other expenses 6,319 7,746 10,356 Income (loss) before income taxes 848 276 (22,466) Income taxes Current income taxes 4,979 6,172 3,519 Future income taxes (recovered) 3,861 (1,640) 1,675 Total income taxes 8,840 4,532 5,194 Net loss and comprehensive loss for the year (7,992) (4,256) (27,660) Basic and diluted net loss per share $ (0.10) $ (0.07) $ (0.52) Weighted average number of common shares outstanding (Note16) 76,410,916 62,908,676 53,613,175 JAGUAR MINING INC. Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) Year Ended Year Ended Year Ended December 31, December 31, December 31, 2009 2008 2007 Cash provided by (used in): Operating activities: Net loss and comprehensive loss for the year $ (7,992) $ (4,256) $ (27,660) Items not involving cash: Unrealized foreign exchange (gain) loss (3,227) (3,471) 7,907 Stock-based compensation 7,962 1,262 10,750 Non-cash interest expense 15,320 1,982 2,953 Accretion expense 786 490 138 Future income taxes (recovered) 3,861 (1,640) 1,675 Depletion and amortization 23,716 12,933 5,232 Write down on Sabara property 3,522 - - Amortization of net smelter royalty - 219 310 Unrealized loss on forward sales derivatives - - 4,284 Unrealized loss (gain) on foreign exchange contracts (3,701) 4,102 (972) Gain on disposition of property - - (381) Reclamation expenditure (328) - (157) Change in non-cash operating working capital Accounts receivable - - 1,742 Inventory (11,106) (4,361) (2,624) Prepaid expenses and sundry assets (13,612) (14,200) (11,659) Accounts payable and accrued liabilities 9,707 423 6,991 Current taxes payable 7,015 5,107 2,928 31,923 (1,410) 1,457 Financing activities: Issuance of common shares, special warrants and warrants, net 114,294 105,803 30,138 Shares purchased for cancellation - (6,381) (2,089) Settlement of forward derivatives - (14,500) - Decrease (increase) in restricted cash 2,998 (4) 2,925 Repayment of debt (84,614) (18,654) (6,086) Increase in debt 118,204 3,848 64,604 Other long term liabilities 738 - - 151,620 70,112 89,492 Investing activities Mineral exploration projects (25,200) (37,087) (27,233) Purchase of property, plant and equipment (60,300) (52,210) (35,859) (85,500) (89,297) (63,092) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents 2,653 (4,556) 3,095 Increase (decrease) in cash and cash equivalents 100,696 (25,151) 30,952 Cash and cash equivalents, beginning of year 20,560 45,711 14,759 Cash and cash equivalents, end of year $ 121,256 $ 20,560 $ 45,711 Outlook The Company's production and cash operating costs for the year ended December 31, 2009 and 2010 estimates are as follows: Actual Actual Estimated Estimated 2009 FY 2010 Cash Cash 2009 Operating FY 2010 Operating Production Costs Production Costs Operation (oz) ($/oz) (oz) ($/oz) Turmalina 82,070 $424 95,000 - 101,000 $480 - 490 Paciencia 66,671 $502 75,000 - 81,000 $495 - 510 Caete - - 30,000 - 35,000 $500 - 510 Total 148,742 $459 200,000 - 217,000 $489 - 500 Sabara 6,360 $680 - Total 155,102 $468 200,000 - 217,000 Notes 1. Estimated 2010 cash operating costs based on R$1.75 per $1.00. 2. The 2009 exchange rate was R$2.04 per $1.00. 3. Sabara is a non-core/idle facility. >> Conference Call Details The Company will hold a conference call tomorrow, March 23 at 10:00 a.m.
